          Case 1:21-cr-00493-EGS Document 34 Filed 07/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :      CRIMINAL NO.
                                              :
               v.                             :      MAGISTRATE NO. 20-MJ-120
                                              :
EDWIN GARCIA-SALMERON,                        :      VIOLATIONS:
                                              :      18 U.S.C. ' 844(i)
                       Defendant.             :      (Arson)
                                              :      22 D.C. Code ' 1321(a)(1) (2001 ed.))
                                              :      (Disorderly Conduct)
                                              :      22 D.C. Code ' 3302(a)(1) (2001 ed.)
                                              :      (Unlawful Entry on Property)
                                              :      22 D.C. Code ' 303 (2001 ed.)
                                              :      (Malicious Destruction of Property)


                                     INFORMATION

       The Grand Jury charges that:

                                          COUNT ONE

       On or about May 31, 2020, within the District of Columbia, EDWIN GARCIA-

SALMERON, maliciously damaged and destroyed, or attempted to damage and destroy, by means

of fire and explosive materials, wicker baskets and its contents, property of Starbucks, used in and

affecting interstate commerce.

       (Arson, in violation of Title 18, United States Code, Section 844(i))

                                         COUNT TWO

       On or about May 31, 2020, within the District of Columbia, EDWIN GARCIA-

SALMERON, in a place open to the general public, intentionally and recklessly acted in such a

manner as to cause another person to be in reasonable fear that a person or property in the

immediate possession of a person was likely to be harmed or taken.

       (Disorderly Conduct, in violation of 22 D.C. Code, Section 1321(a)(1) (2001 ed.))
          Case 1:21-cr-00493-EGS Document 34 Filed 07/27/21 Page 2 of 2




                                        COUNT THREE

       On or about May 31, 2020, within the District of Columbia, EDWIN GARCIA-

SALMERON, without lawful authority, did remain, attempt to enter or enter certain property, that

is, a Starbucks shop, against the will of Starbucks, Inc., the lawful occupant thereof and the person

lawfully in charge thereof.

       (Unlawful Entry on Property, in violation of Title 22, District of Columbia Code, Section
       3302(a)(1) (2001 ed.))

                                         COUNT FOUR

       On or about May 31, 2020, within the District of Columbia, EDWIN GARCIA-

SALMERON, did maliciously injure, break or destroy, by fire or otherwise, private property

having value of less than $1,000 belonging to Starbucks, Inc.

       (Malicious Destruction of Property, in violation of Title 22, District of Columbia Code,
       Section 303 (2001 ed.))


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793


                                      By:     ________/s/__________________
                                              NIHAR MOHANTY
                                              Assistant United States Attorney
                                              D.C. Bar No. 436686
                                              Violent Crimes and Narcotics Trafficking Section
                                              555 4th Street, NW, 4th Floor
                                              Washington, D.C. 20530
                                              Telephone No. (202) 252-7700
                                              Nihar.Mohanty@usdoj.gov
